Citation Nr: 1107550	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-33 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder. 

2.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.

3.  Entitlement to a compensable evaluation for hepatitis C.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from July 2006, March 2010, and April 2010 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

In a July 2006 rating decision, the RO denied service connection 
for psychiatric disorder (claimed as mental 
confusion/depression).  In June 2009, the Veteran testified at a 
hearing at the RO before a decision review officer (DRO); a 
transcript of the hearing is of record.  

In August 2010, the Board remanded the claim so that the Veteran 
could be scheduled for a Board hearing pursuant to his request.  
In October 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board at the RO; a 
transcript of the hearing is of record.

Regarding the claim for an acquired psychiatric disorder, the 
Board notes that where a prior claim for service connection has 
been denied, and a current claim contains a different diagnosis 
(even one producing the same symptoms in the same anatomic 
system), a new decision on the merits is required.  See Ephraim 
v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008) (to the effect that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior claim 
for a different diagnosed disease or injury; and the two claims 
must be considered independently).  In view of Boggs, the Board 
will consider the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include schizoaffective 
disorder, on a de novo basis.  In addition, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claim for service connection for a psychiatric disability 
encompasses all psychiatric symptomatology, regardless of how 
that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran asserts that his current psychiatric disorder, 
diagnosed primarily as schizoaffective disorder, is related to 
his military service.  He contends that his psychiatric disorder 
was triggered by delirium associated with "black water fever".  

The Veteran's service treatment records are unremarkable for a 
psychiatric disorder during military service.  A May 1969 Medical 
Board report reflects that the Veteran became ill 2 weeks after 
arriving in Vietnam and was transferred to a Naval Hospital in 
Guam in April 1969; he was diagnosed with infectious 
mononucleosis.  He was then transferred to a Naval Hospital in 
Philadelphia, PA.  Following treatment, it was recommended that 
he return to duty to exclude duty in malaria zones.  The 
Veteran's PULHES profile was "311111", which indicated that he 
had a medical condition that might require significant 
limitations in the area of physical capacity and stamina ("P").  
His psychiatric ("S") profile was "1", indicating a high level 
of fitness.  The Veteran's March 1970 separation examination 
report indicates that his psychiatric evaluation was normal.  

Post-service, the record reflects that the Veteran has a long 
history of treatment for alcohol and drug dependence, seizures 
and hallucinations secondary to delirium tremens (alcohol 
withdrawal), depression, post-traumatic stress disorder (PTSD), 
schizophrenia, anxiety, major depression with psychotic features, 
and schizoaffective disorder.  Service connection has been 
previously denied for a nervous condition (November 1982), PTSD 
(July 1986, November 1992, February 1997, and May 2003), a 
schizophrenic disorder (July 2000), and major depression with 
psychotic features (November 1992).  The Veteran filed his most 
recent claim for a psychiatric disorder (claimed as mental 
confusion/depression) in January 2006.  Since January 2006, VA 
treatment records indicate that he has been primarily diagnosed 
with schizoaffective disorder. 

In support of his claim, the Veteran submitted a July 2009 letter 
from Dr. J.L., a VA psychiatrist.  Dr. J.L. opined that given the 
Veteran's mental status changes during his acute illness during 
military service (described as malaria with black water fever and 
pneumonia), it was "at least as likely as not" that this event 
played a role in the origin of his mental illness.  Although Dr. 
J.L.'s opinion supports the Veteran's assertions, it is unclear 
whether the psychiatrist considered all of the Veteran's service 
treatment records and pertinent medical history, including his 
pre-service head injury (being struck in the head with a pipe 
resulting in unconsciousness), his post service history of 
alcohol abuse, substance abuse/dependence, including heroin and 
speed, as well as his alcohol-induced seizure episodes.  Hence, 
the Board finds that further examination and medical opinion is 
needed to resolve the claim for service connection.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board notes that the RO requested that the Veteran be 
scheduled for a VA examination for mental disorders at the VA 
Medical Center (VAMC) in Coatesville, Pennsylvania.  A VA 
examination was also scheduled to assess the severity of his 
service-connected hepatitis C.  The RO scheduled the VA 
examinations at the Coatesville VAMC because the Veteran was 
employed at the Philadelphia VAMC.  

VA regulations provide that when a claimant fails to report for a 
scheduled medical examination, without good cause, a claim for 
service connection shall be decided based on the current evidence 
of record.  See 38 C.F.R. § 3.655 (2010).  The March 2010 
supplemental statement of the case (SSOC) indicates that the 
Veteran refused to report for the VA examination for mental 
disorders scheduled on March 16, 2010.  A handwritten note in the 
file indicates that the Veteran "refused location for mental 
exam".  It is unclear why the Veteran would refuse this location 
for one VA examination but not the other.  

During the October 2010 Board hearing, the Veteran testified that 
he was in a psychiatric hospital in March 2010 and was unable to 
report to the VA examination.  A review of his VA outpatient 
treatment records, however, does not reflect that he was in the 
hospital on March 16, 2010.  

Because the opinion of Dr. J.L. does not reflect that she 
reviewed the claims folder prior to providing her opinion, her 
opinion may have been based on incomplete knowledge of the 
Veteran's medical/psychiatric history.  As such, the probative 
value of her opinion is an issue.  It would appear that a 
comprehensive VA psychiatric examination to include a review of 
the claims folder, should resolve any questions regarding the 
etiology of the Veteran's psychiatric disorder.

Finally, in a March 2010 rating decision, the RO granted service 
connection and assigned an initial 20 percent rating for diabetes 
mellitus, and the Veteran filed a NOD in August 2010.  In an 
April 2010 rating decision, the RO denied a compensable rating 
for hepatitis C, and the Veteran filed a NOD in June 2010.  By 
filing timely NODs, the Veteran has initiated appellate review on 
these claims; however, the RO has yet to issue a SOC with respect 
to each claim, the next step in the appellate process.  See 38 
C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, these matters must be remanded for the issuance of 
a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed psychiatric 
disorder.  Of particular interest are VA 
treatment records from March 2010 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  Following receipt of any additional VA 
or private treatment records as well as 
the completion of any additional 
development deemed necessary, the Veteran 
should be afforded a VA mental disorders 
examination to determine the etiology of 
any current psychiatric disorder. All 
indicated tests and studies are to be 
performed, and a comprehensive pre- and 
post-service social, educational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. 

An opinion should be provided regarding 
the likelihood that the Veteran has a 
chronic psychiatric disorder, to include 
schizoaffective disorder, related to his 
period of military service.  More 
specifically, the psychiatrist or 
psychologist is requested to render an 
opinion as to whether there is a 50 
percent or better probability (whether it 
is at least as likely as not) that the 
Veteran has an acquired psychiatric 
disorder etiologically related to any 
delirium he experienced while being 
treated for infectious mononucleosis 
during his active military service.  In 
rendering this opinion, the examining 
psychiatrist or psychologist should 
consider and discuss the July 2009 letter 
and opinion from Dr. J.L.  The examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for Mental Disorders.

A medical analysis and rationale 
(sustainable reasons and bases) must be 
included with the opinions.  Specifically, 
the report should include a discussion of 
causes and manifestations of 
schizoaffective disorder, or other mental 
disorders that the Veteran may have, to 
assist in the adjudication of the claim.  
These issues might include the following:  
when and how schizoaffective disorder 
tends to manifest symptomatically, the 
typical age of onset, the degree of ease 
or difficulty examiners have in 
associating early symptoms with the 
diagnosed disorder, or other relevant 
factors that support and explain the 
psychiatrist's or psychologist's 
conclusions.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

4.  After completion of the above 
development, the Veteran's claim for 
service connection for a psychiatric 
disorder, to include schizoaffective 
disorder, should be readjudicated.  If the 
determination remains adverse to him, he 
and his representative should be furnished 
with a SSOC and given an opportunity to 
respond thereto.  Then, if indicated, this 
case should be returned to the Board for 
the purpose of appellate disposition.
 
5.  The RO should issue to the Veteran and 
his representative an SOC addressing the 
claims for an increased initial evaluation 
for diabetes mellitus and for a 
compensable evaluation for hepatitis C.  
Along with the SOC, the RO must furnish to 
the Veteran and his representative a VA 
Form 9 and afford them the applicable time 
period for perfecting an appeal as to 
these issues. (The Veteran and his 
representative are hereby reminded that 
appellate consideration of these claims 
may be obtained only if a timely appeal is 
perfected).  If, and only if, the Veteran 
files a timely appeal, these issues should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

